         Case 1:19-cv-08807-PAE Document 42 Filed 03/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


WILLAM LEE GILLESPIE,

                               Plaintiff,

                        -v-

 NEW PROJECT, LLC AND HEARTLAND SCENIC
 STUDIO, INC.,

                               Defendants.



 HEARTLAND SCENIC STUDIO, INC.,

                               Third-Party Plaintiff,
                                                                       19 Civ. 8807 (PAE)
                        -v-
                                                                             ORDER
 NEW PROJECT, LLC,

                               Third-Party Defendant.


PAUL A. ENGELMAYER, District Judge:

       A case management conference is scheduled for March 30, 2021 at 2:00 p.m. Dkt. 39.

Due to the current public health situation, that conference will be a telephonic conference. The

parties should call into the Court’s dedicated conference line at (888) 363-4749, and enter

Access Code 468-4906, followed by the pound (#) key. Counsel are directed to review the

Court’s Emergency Individual Rules and Practices in Light of COVID-19, found at

https://nysd.uscourts.gov/hon-paul-engelmayer, for the Court’s procedures for telephonic

conferences and for instructions for communicating with chambers. Counsel are also directed to
         Case 1:19-cv-08807-PAE Document 42 Filed 03/25/21 Page 2 of 2




email chambers at EngelmayerNYSDChambers@nysd.uscourts.gov with a list of attorneys who

will be appearing at the conference by March 26, 2021.

       SO ORDERED.

                                                         PaJA.�
                                                   __________________________________
                                                         PAUL A. ENGELMAYER
                                                         United States District Judge
Dated: March 25, 2021
       New York, New York




                                              2
